             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00134-MR-DSC


CANDY LOSSIAH, Administratrix of)
the Estate of ANTHONY EDWARD    )
LOSSIAH,                        )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on counsel’s “In the Matter of the

Designation of Secure Leave for Steve Warren” [Doc. 16].

     Plaintiff’s counsel requests protection from court appearances for

certain dates.   [Doc. 16].   Counsel is advised that secure leave is not

recognized in this Court. The Court, however does not intend to set this

matter for hearing on any of the dates for which counsel seeks protection.

Accordingly, counsel’s request is moot.

     IT IS, THEREFORE, ORDERED that “In the Matter of the Designation

of Secure Leave for Steve Warren” [Doc. 16] is DENIED AS MOOT.
                              Signed: January 9, 2019
     IT IS SO ORDERED.
